 1                                                           The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                  NO. 3:21-MC-05009-BHS
11
                                Plaintiff,                              (3:20-CR-5379-1)
12
              vs.                                               Order Terminating
13                                                              Garnishment Proceeding
     MARCIA FLETCHER A/K/A/ MARCIA
14   GAIL FRY,

15            Defendant/Judgment Debtor,

16         and

17   CHARLES SCHWAB & CO., INC.,

18                              Garnishee.

19
            This matter came before the Court on the United States’ Application to
20
21   Terminate Garnishment Proceeding. For the reasons stated in the United

22   States’ Application, the Court concludes that this Garnishment should be

23   terminated, pursuant to 28 U.S.C. § 3205(c)(10)(B).
24
            IT IS ORDERED that the garnishment is terminated and that Charles
25
     Schwab & Co., Inc. is relieved of further responsibility pursuant to this
26
27   garnishment.

28   //


     ORDER TERMINATING GARNISHMENT PROCEEDING                                            UNITED STATES ATTORNEY’S OFFICE
                                                                                          700 STEWART STREET, SUITE 5220
     (USA v. Marcia F. Fletcher a/k/a/ Marcia Gail Fry and Charles Schwab & CO., Inc.,           SEATTLE, WA 98101
     USDC#: 3:21-MC-05009-BHS /3:20-CR-5379-1)1                                                  PHONE: 206-553-7970
 1
 2
            DATED this 30th day of June, 2021.




                                                           A
 3
 4
 5
                                                           BENJAMIN H. SETTLE
 6
                                                           United States District Judge
 7
 8   Presented by:
 9
     s/ Kyle A. Forsyth
10   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                            UNITED STATES ATTORNEY’S OFFICE
                                                                                          700 STEWART STREET, SUITE 5220
     (USA v. Marcia F. Fletcher a/k/a/ Marcia Gail Fry and Charles Schwab & CO., Inc.,           SEATTLE, WA 98101
     USDC#: 3:21-MC-05009-BHS /3:20-CR-5379-1)2                                                  PHONE: 206-553-7970
